04/06/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0233


                                      DA 21-0233
                                   _________________

IN THE MARRIAGE OF:

JASON C. MILLER,

             Petitioner and Appellee,

      v.

ERIN O. MILLER,                                                    ORDER

             Respondent and Appellant,

and

CHRISTIAN F. MILLER,

             Intervenor and Appellee.
                                  _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Leslie Halligan, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                    April 6 2022